      Case 1:19-cv-00192-CCC-CA Document 21 Filed 12/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES M. SHAFFER,                        :   CIVIL ACTION NO. 1:19-CV-192
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
SUPERINTENDENT LAWRENCE                    :
MAHALLY, et al.,                           :
                                           :
                   Respondents             :

                                       ORDER

      AND NOW, this 28th day of December, 2020, upon consideration of the

petition for writ of habeas corpus (Doc. 1), and in accordance with the court’s

memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
             § 2254 is DISMISSED as time-barred by the statute of limitations. See
             28 U.S.C. § 2244(d).

      2.     There is no basis for the issuance of a certificate of appealability. See
             28 U.S.C. § 2253(c).

      3.     The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
